UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 1, 2012 PINNACLE AIRLINES CORP. (Exact Name of Registrant as Specified in Charter) (State or other jurisdiction of incorporation or organization) (Commission File Number) (I. R. S. Employer Identification No.) Delaware 001-31898 03-0376558 (Address of principal executive offices) (Zip Code) 40 South Main Street, Memphis, TN Registrant’s telephone number, including area code (901)-348-4100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously announced by Pinnacle Airlines Corp. (the “Company”) on March 29, 2012, Anthony D. McDuffie was appointed as the principal accounting officer of the Company.On September 28, 2012, Mr. McDuffie resigned as the Company’s Vice President, Finance and Controller, as well as the Company’s principal accounting officer. On October 1, 2012, Thomas M. Schmidt was appointed as the principal accounting officer of the Company.Mr. Schmidt, 60, has been Vice President, Operations Finance of the Company since March 2011.From October 2005 through February 2011, Mr. Schmidt was the Vice President, Finance of Mesaba Aviation, Inc., a subsidiary of the Company. Mr. Schmidt is an at-will employee and does not have an employment agreement with the Company.Mr. Schmidt continues to be eligible to participate in the health, dental, disability, life insurance and 401(k) plans that the Company makes available to all employees. Mr. Schmidt does not have any family relationship with any of the Company’s directors or officers and is not a party to any transactions listed in Item 404(a) of Regulation S-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PINNACLE AIRLINES CORP. (Registrant) By:/s/ Brian T. Hunt Brian T. Hunt Senior Vice President and General Counsel October 4, 2012 2
